                Case 1:19-cv-00070-DLC Document 164
                                                162 Filed 12/04/20
                                                          12/03/20 Page 1 of 2
One New York Plaza
New York, New York 10004
Tel: +1.212.859.8000
Fax:+1.212.859.4000
                                                                                           Direct Line: +1.212.859.8565
                                                                                           Email: samuel.groner@friedfrank.com
Via ECF                                                                                    December 3, 2020
Hon. Denise L. Cote
United States District Court for the
 Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
                                                                                                MEMO ENDORSED
New York, NY 10007

             Re:          In re Perrigo Company plc Securities Litigation, 19-CV-70 (DLC)

Dear Judge Cote:

        We represent Perrigo Company plc in this action (the “Action”). We respectfully submit
this Letter Motion, in accordance with Section 7(b) of Your Honor’s Individual Practices in Civil
Cases, for an order sealing portions of Plaintiffs’ Letter Motion and exhibits, ECF 156, and
Perrigo’s Letter Response, ECF 160.1 The documents Perrigo seeks to seal contain sensitive,
nonpublic business information concerning legal proceedings outside of the United States.

        The Second Circuit has set out a three-step inquiry for evaluating sealing requests. See
Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006). First, a court must
determine whether the document at issue is a “judicial document” that is “relevant to the
performance of the judicial function and useful in the judicial process.” Id. at 119 (quoting
United States v. Amodeo (Amodeo I), 44 F.3d 141, 145 (2d Cir. 1995)). Second, the court must
determine the weight of the presumption in favor of public access, given “the role of the material
at issue in the exercise of Article III judicial power.” Id. (quoting United States v. Amodeo
(Amodeo II), 71 F.3d 1044, 1049 (2d Cir. 1995)). A court’s judgment as to the weight of the
presumption “can be informed in part by tradition . . . [w]here such documents are usually filed
with the court and are generally available, the weight of the presumption is stronger than where
filing with the court is unusual or is generally under seal.” Amodeo II, 71 F.3d at 1050. Finally,
the court must “balance competing considerations against [the presumption of public access].”
Lugosch, 435 F.3d at 120 (quoting Amodeo II, 71 F.3d at 1050). The presumption of public
access is outweighed by “specific, on-the-record findings that sealing is necessary to preserve
higher values and only if the sealing order is narrowly tailored to achieve that aim.” Id. at 124
(quoting In re New York Times Co., 828 F.2d 110, 116 (2d Cir. 1987)); see also FTC v. Vyera
Pharms., LLC, No. 20-CV-706 (DLC), 2020 WL 5569713, at *2 (S.D.N.Y. Sept. 17, 2020)
(granting in part motions to redact certain documents with “private information” or
“commercially and competitively sensitive nonpublic information,” where movants’ proposed
redactions were narrowly tailored).



1 Perrigo asks this Court to seal the portions of Plaintiffs’ Letter Motion that Plaintiffs redacted, see ECF 155,
Exhibits A-E to that Letter Motion, and the portions of Perrigo’s Letter Response that Perrigo redacted, see ECF
159. See Personalized Media Commc’ns, LLC v. Netflix, Inc., 20-CV-03708, 2020 U.S. Dist. LEXIS 218085, at *2-
*3, *6-*7 (S.D.N.Y. Nov. 20, 2020) (granting defendant’s motion to seal portions of documents plaintiff submitted
that contained defendant’s source code, which was “highly confidential, competitively sensitive information”).
New York • Washington • London • Frankfurt
Fried, Frank, Harris, Shriver & Jacobson LLP is a Delaware Limited Liability Partnership
            Case 1:19-cv-00070-DLC Document 164
                                            162 Filed 12/04/20
                                                      12/03/20 Page 2 of 2
Fried, Frank, Harris, Shriver & Jacobson LLP
                                                                         December 3, 2020
                                                                         Page 2

         The documents at issue in this Letter Motion are “judicial documents” to which the
presumption of public access applies because they have been submitted to this Court to enable it
to adjudicate the parties’ dispute about the proper scope of the attorney-client privilege waiver in
this case. See Lugosch, 435 F.3d at 119. That presumption, however, should not be given much
weight here. The weight of the presumption of public access is strong in situations “where
documents are used to determine litigants’ substantive legal rights . . . .” Id. at 121. Plaintiffs’
Letter Motion relates to a discovery dispute and is not dispositive of any merits issue in this case.
In similar cases involving non-dispositive motions, courts in this District have concluded that the
presumption of public access should not be accorded much weight. See, e.g., IBM v. Rodrigo
Lima, 20-CV-4573, 2020 WL 6048773, at *1-*2 (S.D.N.Y. Oct. 9, 2020) (granting application to
seal when the requests for redaction were “submitted in connection with [a] preliminary
injunction motion—not a full trial on the merits”); In re Methyl Tertiary Butyl Ether (MTBE)
Prod. Liab. Litig., 7-CV-10470, 2013 WL 3531600, at *4 (S.D.N.Y. July 12, 2013) (“[T]he
presumption of access is weak relative to a document considered in connection with a motion
that is potentially dispositive on the merits.”).

        The presumption should be given less weight here, as the documents in question contain
confidential business information insofar as the documents are, or describe, sensitive
communications with counsel regarding legal proceedings outside of the United States. See In re
Application of Accent Delight Int’l, Ltd., 16-MC-125 (JMF), 2018 WL 2849724, at *1, *6
(S.D.N.Y. June 11, 2018) (sealing documents containing private sales figures and
communications, in case involving court proceedings in at least five non-U.S. jurisdictions);
Tyson Foods, Inc. v. Keystone Foods Holdings, Ltd., 19-CV-10125 (ALC), 2020 WL 5819864,
at *2-*3, (S.D.N.Y. Sept. 30, 2020) (granting in full a request to seal exhibits containing
financial income statements, customer information, and research and development information,
as well as a request to seal an exhibit containing specific financial and production volume
figures); Raptor Trading Sys., Inc. v. Beth, No. 16-CV-3430 (RA), 2020 U.S. Dist. LEXIS
173794, at *3-*4 (S.D.N.Y. Sept. 22, 2020) (granting request to redact portions of exhibit
relating to the name of a potential third-party purchaser of plaintiff and information about
specific financial terms of the proposed sale); GoSmile, Inc. v. Dr. Jonathan Levine, D.M.D.
P.C., 10-CV-8663 (PKC), 2020 WL 1382557, at *1 (S.D.N.Y. Apr. 20, 2012) (granting both
parties’ motions to seal, reasoning in part that certain documents at issue were of a proprietary
nature and contained personal discussions).

        Because the risk of harm to Perrigo outweighs the presumption of public access in this
situation, Perrigo respectfully asks this Court to grant its sealing motion.


                                                       Respectfully yours,

                                                       /s/ Samuel P. Groner
cc: All Counsel (via ECF)                               Samuel P. Groner

                     Granted.              12.04.20.




22891653
